Smith, Judge.
The defendant claimed self-defense, but the state introduced evidence tending to prove that the unarmed victim was shot in the back, not from close range. The jury was charged that the state must prove beyond a reasonable doubt that the killing was not justified. The evidence was sufficient to support the jury’s verdict of guilty of voluntary manslaughter, so this appeal raising only the general grounds presents no cause for reversal. Ridley v. State, 236 Ga. 147 (1) (223 SE2d 131) (1976).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.